DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending and under examination.

Drawings
The drawings were received on 24 November 2020.  These drawings are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on 2 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 15/915,020, 15/947,680, 15/981,807, 16/136,159, 16/136,165, 16/276,361, 16/276,368, 16/385,360, 16/385, 383, 16/825,807, 16/859,182, 16/898,161, 16/898,186, 16/898,197, 16/935,011, 16/935,016, 17/084, 023, 17/102, 050 and US Patent 10,227,611, 10,266,850, 10,337,029, 10,351,878, 10,358,658, 10,358,659, 10,385,360, 10,400,253, 10,407,697, 10,415,061, 10,421,980, 10,428,352, 10,443,076, 10,487,341, 10,513,712, 10,519,467, 10,526,619, 10,533,190, 10,550,407, 10,563,227, 10,570,419, 10,577,631, 10,612,045, 10,676,759, 10,752,920, 10,774,344, 10,793,878 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

However, the instant claims additionally require "wherein (i) and (ii) are covalently linked by intervening nucleotides". Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602 -607 and supplementary data, published online March 30, 2011) is a relevant prior art. Deltcheva teaches that "tracrRNA is required for crRNA maturation in S. pyogenes" (see Figure 1). Deltcheva further illustrates that "Co-processing of tracrRNA and pre-crRNA requires both endogenous RNase III and Csn1 in vivo" (see Figure 2), wherein Csn1 is a synonym for Cas9. Deltcheva illustrates that this crRNA maturation occurs via hybridization between the crRNA and the tracrRNA to form a dsRNA duplex (see Figure 1). The combined disclosures from Siksnys and Deltcheva indicate that the prior art recognized both the dsRNA duplex formation between crRNA and tracrRNA and further recognized the criticality of the tracrRNA to the maturation of the crRNA and to the assembly of the Cas9-crRNA cleavage complex.

While CRISPR in prokaryotes is naturally occurring, the instant claims require that the targeter-RNA (i.e. guide RNA) and the activator-RNA (i.e. tracrRNA) are covalently linked.  The naturally occurring crRNA and tracrRNA that forms a complex with Cas9 are not naturally covalently linked. Therefore, this structure refers to a markedly different characteristic as compared to its naturally occurring counterpart.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-32 are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.N.G./Examiner, Art Unit 1636                                                      

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636